DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, "Cresolphthalein (meta)" must be changed to "meta-Cresolphthalein"; "Naphtholphthalein (alpha)" must be changed to "alpha-Naphtholphthalein"; and "Cresolphthalein (ortho)" must be changed to "ortho-Cresolphthalein".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "wherein the volatile pH modifier evaporates at a rate such that the pH of the system changes by at least 1 pH unit as the system evaporates." There is insufficient antecedent basis for the limitation "as the system evaporates" because the claim previously states that "the volatile pH modifier evaporates…" Evaporation of a component of the system does not imply that the overall system evaporates.
Claim 10 recites the limitation "evaporation of a volatile pH modifier from a system further comprising a pH-responsive visual indicator." There is insufficient antecedent basis for the limitation "further comprising…" because the claim does not previously set forth that the system comprises anything.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Munden (US 4,128,508; IDS).
Regarding claims 1-3, 5, and 6, Munden discloses an aqueous system (abstract, col. 2, lines 9-13; col. 2, line 60 to col. 3, line 5) comprising 
a pH-responsive visual indicator comprising Bromocresol Green, Bromocresol Purple, and Bromothymol Blue (col. 1, lines 33-52; col., 2, line 66),
a volatile pH modifier comprising morpholine (col. 1, lines 61-68; col., 2, line 67),
a fragrance (abstract, col. 2, line 33 and 62), and 

Regarding claims 1-3, 5, and 6, Munden discloses a method of producing a visual signal (abstract) comprising 
evaporation of a volatile pH modifier (col. 1, lines 61-65; col., 2, line 67) from a system further comprising a pH-responsive visual indicator (col. 1, lines 33-52; col., 2, line 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Munden.
Regarding claim 4, Munden does not explicitly disclose the indefinite limitation "wherein the volatile pH modifier evaporates at a rate such that the pH of the system changes by at least 1 pH unit as the system evaporates." However, Munden discloses the pH indicators Bromocresol Green and Bromocresol Purple, which have each have a pH range greater than 1 pH unit .
Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Munden in view of Lynch (US 2005/0037080).
Regarding claims 7-9 and 11-13, Munden discloses a color change perfume system, such as air fresheners (air treatment system), but does not disclose that the color change perfume system is a gel (claims 7-9) or an aqueous gel (claims 11-13). However, air fresheners or air treatment systems that are aqueous gels are conventional.
In the analogous art of an aqueous air treatment system, Lynch discloses an aqueous gel useful as an air freshener ( [0026]), comprising a pH modifier ([0039], a volatile perfume ([0042]), surfactant ([0045]), and a dye ([0047]). Lynch teaches that the "gel-forming polymer and the other ingredients used in gel-formation have excellent compatibility with surfactants, fragrance oils, preservatives and colorants" ([0062]). Lynch further teaches that the gels are useful for the controlled release of fragrant air fresheners, and are especially useful as automotive air fresheners because the gels have excellent high temperature stability and excellent freeze/thaw stability ([0064]). For the benefit of excellent high temperature stability and excellent freeze/thaw stability, and therefore special usefulness as automotive air fresheners, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the aqueous system of Munden to be an aqueous gel, as taught by Lynch.
The use of a known technique to improve similar products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 7, both Munden (abstract, col. 2, line 33 and 62) and Lynch ([0042]) disclose a solubilized fragrance (perfume), and Lynch discloses a gel. While Munden in view of Lynch do not explicitly disclose non-opaqueness, it is either implicit, or in the alternative, obvious, that the color-change composition of Munden in view of Lynch is non-opaque so that the color change of the trace amount of dye can be easily visualized.
Regarding claim 8, Lynch discloses a gelling component that solidifies the system ([0017]).

Regarding claims 11-13, and the order in which the components are dissolved (i.e., before or after gelation), Lynch teaches that in one method of preparing the gel, the first step is preparation of an aqueous dispersion containing all the ingredients except the pH modifier, and that the remaining ingredients are pre-mixed in any order ([0056]). Accordingly, regarding claim 11, Lynch teaches dissolving volatile pH modifier in an aqueous gel. Furthermore, regarding claim 12, Lynch teaches dissolving the volatile pH modifier prior to gelation of the system. Lynch further teaches that colorants "can be added at suitable stages depending on their dispersion and solubility properties" ([0056]). Regarding claims 11 and 13, the choice to dissolve the visual indicator after gelation of the system is one of a finite number of identified, predictable solutions. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). For the benefit of selecting one of a limited number of options, it would have been obvious to one of ordinary skill in the art at the time of filing that in the method of Munden in view of Lynch, the visual indicator is dissolved after gelation of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rujita (JP 2000-97863 A; refer to enclosed translation) discloses a hydrophilic material which is impregnated with a pH indicator and an aqueous gelling material, an acidic substance or a basic substance, and water, wherein a color change indicator changes color with the volatilization of water (claim 3).
Cetti (US 2007/0128122) discloses a volatile material-containing compositions having an end of service indicator, such as an air freshener ([0009]), that is a gel ([0032], [0034]) comprising a volatile perfume and a volatile dye ([0037]).
Fuerst (US 5,532,029) discloses a lotion such as gel (col. 3, lines 22-23) comprising a pH indicator such as phenolphthalein and a volatile base such as ammonia that undergoes a color change after application to the skin and evaporation of the base (col. 2, line 52 to col. 3, line 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797